 GREENGATE MALL, INC.GreengateMall, Inc., a Subsidiary of the RouseCompanyand International Union of OperatingEngineers,Local95-95A,AFL-CIO.Case6-CA-6260February 14, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn April 27, 1973, Administrative Law JudgeMilton Janus Issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and General Counsel filedthe brief that he had previously submitted to theAdministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended,, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge only to the extent consistent herewith.The complaint charges that Respondent, owner ofa shopping mall, engaged in conduct violative ofSection 8(a)(3), (5), and (1) of the Act in the course oftaking over and assuming performance of a mainte-nance service contract which it had previously hadwith Hattis Service Company (Hattis). Respondentserved Hattis with notice of its intent to terminate thecontract in May 1972, to be effective as of August 18,1972, and it commenced its performance of themaintenance services involved on the latter date. Asindicated more fully in the Decision of the Adminis-trative Law Judge, below, the alleged 8(a)(3) viola-tionsinvolved Respondent's failure and refusal tohire any of the Hattis employees; and the alleged8(a)(5) violations involved Respondent's refusal tobargain with the Union, at all times relevant herein,and derive, in part, from the 8(a)(3) conduct and itsobjective. The Administrative Law Judge found theviolations allegedin toto.We disagree with certain ofhis findings.The findings we affirm or reject and the nature ofthemodificationswe deem appropriate to theprovisions of his remedial order are as follows:1The Respondent has requested oral argument This request is herebydenied as the record,the exceptions,and the briefs adequately present theissues andthe positions of the parties2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect to1.THE 8(A)(3) AND (1)FINDINGS37The credited evidence concerning the allegedviolation of Section 8(a)(3) establishes, in brief, thatthere were three individuals who composed the groupperforming the maintenance work involved justbefore Respondent gave Hattis notice of the termina-tion of the maintenance contract; that all three werethen represented by the Union under a bargainingcontract covering the certified unit of maintenanceengineers; and that Respondent sought to hire andwould have hired these individuals for its initialmaintenance engineer crew but for: (a) its openopposition to the unionization of its maintenanceemployees;and (b) the maintenance engineers'refusal to acquiesce in Respondent's consistentdemand that they abandon the Union as a precondi-tion to becoming members of its staff.The Administrative Law Judge concluded, on thisevidence, that Respondent violated Section 8(a)(3)and (1) of the Act by failing and refusing to hire theHattismaintenance engineers because of theiraffiliationwith the Union. We adopt this finding.II.THE8(A)(5) FINDINGSThe Administrative Law Judge made two separatefindings of 8(a)(5) violation. He found, first, thatRespondent was properly chargeable with a violationof its duty to recognize the Union as a bargainingrepresentative on and after August 18, 1972, the dateon which Respondent officially began performingthemaintenance services previously performed byHattis;and, second, that Respondent acted inderogation of the Union's statusas the representativeof its prospective employees at an earlier date when itset itsinitialterms of hire without first consultingwith the Union. Both findings are grounded on the"successor-employer" doctrine, as interpreted andaffirmed by the Supreme Court inBurns.3Theyreflect the Administrative Law Judge's interpretationof certain principles that case enunciated in definingthe character and extent of the bargaining obliga-tions which attach to a new employer who succeedsanother as the operator of an established businessoperation without any interim break in operations.We agree with the Administrative Law Judge thatRespondent's duty to bargain with the Union isproperly to be tested under the successor-employerdoctrine affirmed byBurns.We agree, further, thatthe first of the 8(a)(5) violations found by thecredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDrv Wall Products,Inc,91 NLRB 544, enfd. 188 F.2d362 (C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings'N L R Bv.Burns International Security Servicei,Inc. 406 U S 272(1972)209 N LRB No. 2 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAdministrative Law Judge. above, is consistent withand justified by theBurnscase, but do not find thisto be so with regard to the second 8(a)(5) finding. Wetherefore discuss each 8(a)(5) violation separately.1.As to the first violation, the AdministrativeLaw Judge found, on the facts summarized above,that but for the Respondent's 8(a)(3) conduct theUnion would have been the majority representativeof the Respondent's initial complement in thecertified engineer unit and that, in the circumstances,the duty to bargain with the Union could properly befound under the successor-employer doctrine af-firmed by the Supreme Court inBurns.He foundfurther that the Union invoked that duty by anexpress request in late July 1972 that Respondentrecognize and bargain with it; that Respondent hadrefused to honor that request; and that therebyRespondent had refused to bargain with the Unionwithin the meaning of Section 8(a)(5) and (1) of theAct.He concluded, accordingly, that the GeneralCounsel had established the predicate for theissuance of an affirmative bargaining order and heprovided for such an order in his remedy. We affirmthis part of the Administrative Law Judge's Deci-sion.4But we hold, further, that, even absent theindependent evidence of an express request andrefusal to bargain within the meaning of the languageof Section 8(a)(5), a bargaining order would beappropriate under theGisselconcepts 5 as a remedyfor the serious 8(a)(3) violations committed byRespondent. Respondent's failure to hire an entirecomplement of employees because of their refusal torenounce their union adherence is not a lesson likelytobe forgotten. The issuance of an affirmativebargaining order as part of the remedy for these8(a)(3) violations is necessary in our view in order torestore thestatus quo ante,i.e., that existing pnor toRespondent's unlawful conduct.62.The Administrative Law Judge found a secondindependent violation by Respondent of its bargain-ing obligations arising out of its having set theeconomictermson which it hired its initial crew ofmaintenance engineers without consulting the Unionbargaining contract between the Union and Hattis.Interpreting the principles enunciated inBurns,supra,theAdministrativeLaw Judge held that,although Respondent was not obligated to assumeHattis' bargaining contract, it was not privileged inthe circumstances of this case to setits initialeconomic terms at variance from those provided intheUnion's contract with Hattis. We do not agree.TheBurnscase,aswe read it, holds that in4 See,e g.,Foodway of El Paso,a Divisionof Kimbell Foods,Inc,201NLRB933, and casescitedthereinat fn 27.5N L R B v. Gissel Packing Co, Inc.,395 U.S 575 (1969).situationswhere, as here, an arm's-length businessarrangement is made for the transfer of a goingbusiness operation from one employer to another,the new employer's duty to bargain with the unionrepresenting an appropriate unit of the predecessor'semployees attaches normally at such time as amajority of the new employer's initial complement inan appropriateunit iscomposed of its predecessor'semployees. Prior to that time the new employer isordinarily free to set his own initial economic termsof hire without consulting with the union and, solong as he does not vary them after the duty tobargain has attached, his unilateral action in institut-ing the terms does not constitute a violation ofSection 8(a)(5).InHoward Johnson Company,198 NLRB No. 98,andGood Foods Manufacturing & Processing Corpora-tion,Chicago Lamb Packers, Inc.,-Division,200NLRB No. 86, however, we found a duty to consultwith the union before theinitial termsof hire arosebecause of record evidence establishing that theemployers had voluntarily obligated themselves toretain all or substantially all of their predecessors'employees before they set the economic terms ofemployment.Here Respondent did announce a tentative desireto retain its predecessor's employees when it notifiedHattis that it would be displacing it as the mainte-nance contractor at the mall. However, it was by nomeans clear at this time that it would be able to do sosince Respondent was restricted at that time, underprovisions of its contract withHattis, from hiring anyofHattis' employees. Therefore, unless and untilHattis released Respondent from these restrictions,Respondent had to, and did,seekemployees fromother sources. Respondent adduced evidence that itinitiateda recruitmentplan in lateJuly by, forexample,insertingadvertisements for help in thenewspaper (which described in some detail Respon-dent's benefit programs) before it received wordfrom Hattis that the latter would waive the contrac-tual restrictions against Respondent's hiring of itsemployees, and that, as part of that recruitment plan,Respondent determined the economic terms it wouldoffer potential employees, which clearly were notidentical to those which Hattis had provided. Therecord indicates that its terms of hire consisted inpart of the existing paid insurance and other benefitplansRespondent already had in effect at otherportions of its operations and an hourly pay rate atscales commensurate with the experience of itsSrtton TankCo.,193 NLRB209, enfd 467F 2d 1971 (CA 8. 1972),Northwest EngineeringCo.158NLRB 624,enfd 376 F 2d 770 (C.A.DC.1967) GREENGATE MALL, INC.prospective employees and equivalent to thoseprevailing in the area for similarly qualified employ-ees.7Thus, at a time when it was unclear as to whetherRespondentwouldorwould not inherit Hattis'maintenance personnel,itdetermined its terms ofemployment.and, we hold,itwas entitled so to do.Subsequent events, as indicated.supra,establishedthat once Hattis removed the restrictions against thehire of its employees Respondent discriminatorilyrefused to hire the Hattis employees,and we havefound appropriate violations flowing from thatsubsequent conduct.But there is no evidence thatRespondent changed or varied the terms lawfully setas part of its recruitment plan after its obligation tobargain had matured.For these reasons we reject the Administrative LawJudge's findings of an independent 8(a)(5) violationbased on the unilateral setting of initial terms.IN. THE 8(A)(1) FINDINGSThe complaint alleged and the Administrative LawJudge found that Respondent committed independ-ent violations of Section 8(a)(1) of the Act by (a)emphasizing to the Hattis employees the futility oftheirremaining affiliatedwith the Union; (b)conditioning their employment on their withdrawalof membership in the Union; and (c) promising themeconomic benefits to induce them to withdraw fromthe Union. We agree with findings (a) and (b) above,but disagree with (c).TheAdministrativeLaw Judge premised hisfinding that Respondent made an unlawful promiseof benefits to the Hattis engineers on the ground thatRespondent was obligated first to discuss its initialterms with the Union before offering them to theHattis engineers, and that its failure to do so was notonly a violation of its 8(a)(5) duty, as discussedabove, but also an independent 8(a)(1) violation.Inasmuch as we have found that Respondent wasentitled to fix its initial terms unilaterally under thefacts here, it follows it was also free to announcethese terms to its potential employees. Consequently,we find, contrary to the Administrative Law Judge,that Respondent's announcement of its initial termsdid not constitute an unlawful "promise of bene-fits." 8THE REMEDYHaving found, contrary to the Administrative Law7The payroll records for Respondent's initial complement indicate thatthose whom it employed received an hourly rate of $5 75 per hour plus thepaid benefit package describedsupraHattts' employees,all of whom werecovered by a union contract,were being paid at the time of the events herein issue between$5.32 and$6 08 per hour and hada wagebenefit package39Judge, that Respondent lawfully fixed its initialterms of employment, we shall modify the Adminis-trativeLaw Judge's recommended remedy to theextent that it would have required Respondent tohave made the employees whole for changes which itunilaterally instituted in the terms and conditions ofemployment prior to or on the date of takeover.Instead,we shall order Respondent to make theemployees whole on the basis of the rates it initiallyfixed.We shall also strike the provision in the Adminis-trativeLaw Judge's recommended remedy whichwould run the backpay to 5 days after the receipt oftheofferof reinstatement or placement on apreferential hiring list, for reasons stated inFrede-man's CalcasieuLocksShipyards, Inc.,206 NLRBNo. 104. (Such an inflexible 5-day provision istraditionally provided only in unfair labor practicestrike cases, and even then it acts to the benefit of theemployer, not the employees.) In all other respects,we adopt the recommended remedy of the Adminis-trative Law Judge as our own.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,GreengateMall, Inc., a subsidiary of the RouseCompany, Greensburg, Pennsylvania, its officers,successors, agents, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay. wages, hours, and other terms andconditions of employment with International Unionof Operating Engineers, Local 95-95A, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the appropriate unit; and failing to recognizetheUnion as the majority representative of suchemployees.(b)Discouraging membership in Local 95 or in anyother labor organization by discriminating in regardto the hire or tenure of employment of any employeeor applicant for employment.(c)Emphasizing to employees or applicants foremployment the futility of remaining affiliated withthe Union; conditioning employment on withdrawalfrom the Union; or in any other manner interferingwith,restraining,or coercing employees in theexercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing,which, in some respects, did not provide employee benefits comparable toRespondent'saTo the extent that the Administrative Law Judge's Conclusion of Law 8is inconsistent herewith, it is hereby modified. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDtoengage in other concerted activities for thepurpose of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities.2.Take thefollowing affirmative action which isdesigned to effectuate the policiesof the Act:(a)OfferDonaldFrye,Stephen Kazousky, andRobertMcMunn immediate reinstatement to thejobstheyheld on August17, 1972,replacing itspresent nonsupervisory engineers whom it hired as ofAugust 17,1972, and thereafter,or, if there are not asufficient number of positions now available, placethem on a preferential hiring list in the order of theirsenioritywith their previous employer,Hattis, allwithout prejudice to their seniority and other rightsand privileges,and make them whole for any loss ofpay they mayhave suffered as a result of thediscrimination practiced against them,in the mannerset forth in the Remedy section of the AdministrativeLaw Judge'sDecision.(b)Upon request,bargain with Local 95 as theexclusive bargaining representative of all employeesin the aforesaid appropriate bargaining unit withrespect to rates of pay,wages, hours, and other termsand conditions of employment.(c) Preserve and, upon request,make available tothe Board or its agents,for examination and copying,allpayroll records,social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Post at its shopping center at Greensburg,Pennsylvania, copies of the attached notice marked"Appendix."9Copies of said notice, on formsprovidedby theRegional Director for Region 6,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof and be maintainedby it for 60consecutivedaysthereafter, in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered,defaced,or coveredby any othermaterial.(e)Notify the Regional Director for Region 6, inwriting,within 20 days from the date of this Order,what steps Respondent has takento comply here-with.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICEToMEMBERSPOSTED BY ORDER OIL THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWi- WILL NOT refuse to recognize and bargaincollectively with International Union of Operat-ing Engineers, Local 95-95A, AFL-CIO, as theexclusive bargaining representative of the em-ployees in the following appropriate unit:Allmaintenance operating engineers em-ployedbyGreengateMall, Inc. at itsshopping center,Route 30, Greensburg,Pennsylvania, excluding all other employees,guards, professional employees, and supervi-sors as defined in the Act.WE WILL NOT discourage membership in Local95,or in any other labor organization. bydiscriminating in regard to the hire or tenure ofemployment of any employee or applicant foremployment.Wi- WILL NOT emphasize to our employees orapplicants for employment the futility of remain-ing affiliated with Local 95, nor will we conditionemployment upon the withdrawal of membershipfrom Local 95 or any other union.WE WILL NOI in any other manner interferewith, restrain, or coerce employees or applicantsin the exercise of their right to self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives oftheir own choosing, to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom all or any such activities.WE WILL offer Donald Frye, Stephen Kazousky.and Robert McMunn immediate reinstatementto the jobs they held as maintenance engineers onAugust 17, 1972, or, if there are not sufficientpositions available now, we will place them on apreferential hiring list, without prejudice to theirseniority and other rights and privileges.WE WILL also make Frye, Kazousky, andMcMunn whole for any loss of pay they mayhave suffered as a result of the discriminationwhich we practiced against them.WE WILL, upon request, bargain with Local 95as the exclusive bargaining representative of allemployees in the above appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment. GREENGATE MALL, INC.41GREENGATE MALL, INC..A SUBSIDIARY OF THEROUSE COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: This casewas heard by me at Pittsburgh, Pennsylvania, on January11, 12, and 17, 1973, pursuant to a charge and amendedcharges filed on August 16, September 12, and October 30,1972.A complaint based on these charges was issued onOctober 31, 1972. It alleges that Respondent (Greengate)was obliged to bargain, as a successor employer, with theCharging Party (the Union or Local 95), which had beencertified as the bargaining representative for a unit ofmaintenance engineers employed by the predecessoremployer; that it refused to hire the maintenance engineerswhen it took over the existing operation, because theywanted to continue being represented by Local 95; andthat certain named persons, alleged to be supervisors,interfered with the self-organizational rights of the mainte-nance engineers, as applicants for employment, by empha-sizing the futility of remaining affiliated with the Union, byconditioning their hiring on their withdrawal from theUnion, and in other ways. These are alleged to beviolations of Section 8(a)(5), (3), and (1). Respondent'sanswer denies the legal conclusions of the complaint.Upon the entire record, including my observation of thedemeanor of the witnesses, and upon the briefs receivedfrom the General Counsel and the Respondent, I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF THLRESPONDENTRespondent is a Pennsylvania corporation which oper-ates a shopping center, known as Greengate Mall, inGreensburg, Pennsylvania. During the 12-month periodpreceding the issuance of the complaint, its gross revenuederived from the operation of the shopping center was inexcess of $100,000, of which $25,000 was received fromorganizations whose operations meet the Board's jurisdic-tional standards, exclusive of the Board's indirect inflow oroutflow standards. During the same period, Respondentreceived goods and materials valued at $3,000 directlyfrom points outside Pennsylvania for use at the shoppingcenter. On these facts, Respondent admits, and I find, thatit is an employer engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers. Local95-95A, AFL-CIO,isa labor organization within themeaning of the Act.III.THEUNFAIR LABOR PRACTICESA.BackgroundGreengate Mall is an enclosed shopping center with anarea of about 900,000 square feet, which leases space toapproximately 100 retail establishments. As the owner,operator, and lessor of the center, Respondent is responsi-ble for the temperature control, maintenance, and securityof the entire area. The boilers, fans, pumps. and otherequipment used for heating and chilling the mall arelocated in a separate building, known as the central plant,which is contiguous to the enclosed shopping area. Tenantsare responsible only for the air moving machinery bywhich their individual shops utilize the chilled or heatedwater which is circulated through pipes from the centralplant.Greengate was opened to the public in August 1965. Itsjanitorial and security work has always been performed byporters and guards whom it employs directly, but theoperation and maintenance of the central plant and theelectricalequipment, etc.,was contracted out to anindependent firm, Hattis Service Company (Hattis) whichisin the business of doing similar work for shoppingcenters throughout the country. The contract betweenHattis and Greengate, the Facilities Maintenance Agree-ment, was for a term of 7 years from the opening of themall, and was due to expire August 18, 1972. Under thiscontract,Hattis agreed to furnish the personnel andsupervision necessary to operate and maintain the equip-ment described above, all of which was owned byGreengate.In 1972, Hattis employed a resident supervisor and threemaintenance engineers at the Mall. The three engineerswere members of Local 95, and were represented by it,pursuant to a Board certification, dated August 11, 1965.The latest contract between Hattis and Local 95, coveringthe Hattis employees working at Greengate, was not due toexpire until 1974.Hattis also had agreements with a number of malltenants to maintain the air moving equipment in theirshops, for which Hattis billed them directly. The mainte-nance engineers spent about 20 percent of their timeworking for these tenants, and the other 80 percent onGreengate's operations.InMay 1972, Greengate gave Hattis the required 3-months notice of its intention to terminate their agreementas of August 17, indicating that it would then assumeresponsibility for what Hattis had been doing, using its 42DECISIONSOF NATIONALLABOR RELATIONS BOARDown employees. A clause in the agreement provided thatGreengate would not hire any Hattis employee for 5 yearsafter their relationship terminated.When Greengate gaveHattis notice of its intention to do its own maintenancework, Randol, an official of Rouse, advised Hattis that itwould abide by the restriction on hiring its personnel, butsaid that if Hattis was willing to waive it, Greengate wouldbe willing to consider some of them for employment. FromearlyMay until late in July, Hattis vacillated betweenupholding the restriction against hiring its employees andwaiving it. Finally, on July 20, a Hattis official agreed in aconversation with Randol, that Hattis would not insist thatthe hiring restriction be enforced, and confirmed it bytelegram the next day.' Thus, about 4 weeks before thetransfer of operations from Hattis to Greengate, the latterknew that it could hire Hattis employees without violatingthe agreement.The four Hattis employees at the mall were a supervisor,Trout, and three engineers, Frye, Kazousky, and McMunn.Overly and Adams were the manager and assistantmanager of the mall, and Howley was its maintenancesupervisor afterAugust 4, when he was hired as theeventual replacement for Trout, who stayed on until the17th.Hadrovick is an employee of Rouse who, betweenassignments as assistant mall manager at two other Rouseshopping centers, worked at Greengate in July and Auguston the transfer of the maintenance work from Hattis toGreengate. The General Counsel contends that he was asupervisorwhileworking at Greengate, or at least amanagement agent, while Respondent argued otherwise.B.Antecedents to the Takeover on August 17Certain events and conversations are not in dispute,while the existence of others, or their significance, is amatter of sharp disagreement. It is undisputed that theattorney for Local 95, O'Reilly, had a telephone conversa-tion with Randol, who is in charge of all Rouse shoppingcenter operations. O'Reilly called Randol, who was then atGreengate, because he had learned that Greengate wasgoing to take over the Hattis operations, and he wasconcerned about the status of the engineers, all of whomwere members of Local 95, and represented by it. O'Reillysaid he told Randol that Local 95 wanted Rouse torecognize it as the bargaining agent for the maintenanceengineers, and to continue its contract with Hattis in effect.Iam satisfied that O'Reilly's request of Randol thatGreengate recognizeitasbargaining agent was meant toencompass a demand that Greengate as successor to Hattisemploy the Hattis engineers, and that Randol so under-stood it,sincehe responded by telling O'Reilly thatGreengate was prohibited from hiring any of the Hattisemployees.2 Randol testified after O'Reilly, but was notasked by Respondent's counsel to relate his version of theconversation. I take it then that Randol could not'Icredit the testimony of Crump, a Hattis vice president, that he neverthereafter withdrew permission for Greengate to hire its employees if itwished to do so2O'Reilly recalled the conversation as occurring in late July or earlyAugust, but I find, as Randol testified, that it took place on July 19 Randolwas at the mall for only 2 days during this period, July 19 and 20. and wasnot advised by Hattis that it would waive the hiring restriction until the20th. Randol would thus not have known on the 19th that Greengate couldcontravert that O'Reilly had asked him to continue therecognition of Local 95, after August 17, as the representa-tive of the three maintenance engineers.3It is also undisputed that while Randol was at Greengate,and before Hattis waived the hiring restriction, heauthorized the placing of help wanted advertisements in aPittsburgh newspaper for amaintenancesupervisor andtwo maintenance engineers. The advertisements appearedon Sunday, July 23.The Hattis employees learnedsometimein June that therelationshipbetween Hattis and Greengate would beterminated as of August 17. Either singly, or in groups oftwo or three, they spoke on various occasions with Overlyand other mall officials about their future prospects atGreengate. It is with respect to these conversations thatthere is a sharp divergence between the testimony ofwitnesses for the General Counsel and those for Respon-dent.Frye, one of the three engineers, testified as to a numberof conversations with Overly, the mall manager. In lateJune. he said, Overly had told him that Greengate wastrying to get Hattis to waive the restriction against hiringitsemployees. In early July, Frye and Kazousky, con-cerned about their status if the Hattis contract wasterminated, went to see Overly who told him, according toFrye, that he was well satisfied with the Hattis crew, thatthe Hattis contract was not being renewed, and that if therestriction were waived, he would like to hire them. Overlyalso told them that it was company policy not to accept theUnion, and that it was something they would have to thinkabout. Frye said he asked Overly why they would notaccept the Union, and that Overly had replied that theUnion was like a cancer-that if the maintenanceengineers were allowed to go union, then the porters wouldwant it too, and it would spread through the whole Rouseorganization.Overly did not say anything about theirdropping the Union at that time.Kazousky's testimony as to their conversation withOverly generally corroborates Frye's, althoughit is lessfull.The only substantial difference between them is thatKazousky recalled Overlytelling themthen that theywould have to drop out of the Union if they wanted towork for Greengate.Trout, the Hattis supervisor at the mall, testified that hehad a conversation with Randol and Overly on July 20.According to Trout, he told Randol that Rankin, hissuperior at Hattis, had asked him to pass on the word thatHattis would not hold Greengate to the hiring restriction;thatRandol then told him about the benefits Greengateoffered its employees; and that Overly asked him how hefelt about working as a combined supervisor and engineeron one of the two shifts. Trout said he told Overly he couldnot see any problem on that score as long as the unionbusiness agent and the contract permitted it. Trout said heproperly consider the Hattis engineers for employmentsMuch of Respondent's cross-examination of O'Reilly could not hetranscribed by the reporter because of mechanical difficulties with hisequipmentAfter the hearing,the parties entered into a stipulation as totheir best recollection of what O'Reilly testified to on cross-examinationNone of it damages O'Reilly's testimony on direct which I have set outabove. GREENGATE MALL, INC.was then told there would definitely be no unionagreement.He wasasked what his affiliation was, and heansweredthat he did not know what his statuswas in theUnion since he had applied for a withdrawal card. Troutalso said hewas told that a Rouse company attorney hadspoken to the union attorney, and had "shot him down,"that there would he no union.Frye and McMunn spoke with Overly in his office onTuesday, July 25. They testified that they had gone therebecause Overly had asked to talk to the whole crew, butthatKazousky was then on vacation. Frye testified thatOverly told them Rouse was not renewing the Hattisagreement, that they would possibly like to keep the Hattiscrew, and that theirbenefitswould be better than whatthey were then getting. Overly then said, according to Frye,that there was one drawback to their employment-thatthey would have to get out of the Union. Frye said heasked whyRousewould not accept the Union, and thatOverly answered that it was just not their policy. Overlythen asked him if he would not consider the offer, and Fryesaid he would. Overly asked him what the Union had evergotten for him, and Frye said it was not so much what theUnion had done as what it could do for him if he needed ajob. Overly also asked him if they had come to a decision,and Frye said he had not, he would have to think about it.Overly said he thought McMunn and Kazousky wouldfollow Frye's lead in staying in or getting out of the Union,and then said he would have to have their answers byFriday. It was in this conversation, Frye testified, thatOverly had asked him to drop out of the Union and go towork for Rouse.McMunn's testimony was to the same effect-thatOverly had told them they would have to get out of theUnion in order to work for Rouse, and that he gave themtillFriday to let him know their decision.In itscross-examination of Frye and McMunn as to theirconversation with Overly on July 25, Respondent devel-oped the point that recognition of the Union by Greengatewas oneof the topics discussed, and that Frye andMcMunn equated their membership in Local 95 withGreengate's recognition of Local 95 after itsagreementwith Hattis expired on August 17. It was also brought outthat one of the considerations Frye and McMunn wouldbear in mind in deciding whether to work for Greengatewas that Greengate wanted to deal with them individuallyrather than as members of a bargaining unit.4On Friday morning, Frye met Assistant Manager Adamsand asked him to let Overly know that he could not seegoingto work for Rouse without the Union. The next dayhe met Overly, and told him the same thing. Overly toldhim he was sorry.Also on Friday, McMunn ran into Adams and Hadro-vick. They asked him if he had come to a decision yet, andhe told them he had decided not to work for Rousebecause he couldnot seegoing without the Union. OnSaturday,McMunn met Overly and told him the samething.According to Kazousky, he met Overly one day early in4 1 am satisfied that the three engineers saw no meaningful distinctionbetween their union membership their representation by the Union, andGreengate's recognition and bargaining with the Union They all under-43August, after his return from vacation. Overly asked him ifhe had made up his mind, since they had not turned in anyapplications.Kazousky said he told Overly that he couldnot see dropping out of the Union to work for Rouse, andthatOverly replied that Kazousky was making a mistakebecause Rouse had more to offer in benefits than they weregetting through Hattis and the Union. Overly went on tosay that he thought he had a good crew, that he did not liketo see them leave, that he liked the way they worked andhad no complaints.Overly testified that he did not recall telling Kazousky orFrye between July 1 and 17, that the only way he wouldconsider them for employment was if they dropped out ofthe Union, or discussing with Kazousky the benefits Rousewould pay, and comparing them with those of Hattis.Overly denied that he had had any formal conversation inhis office with Frye and McMunn through July 25, as theyhad testified to, saying that he had not felt free to discussprospective employment with the Hattisengineersbecauseof the restriction on hiring them. However, on July 25,there had been a discussion in his office, although hedenied calling them there. He had learned by this time thattheUnion had contacted Randol about Greengate recog-nizing it. Overly said he discussed with Frye and McMunnthe specifics of the benefits which Greengate had set out inthe help wanted advertisement of a few days before, butnot the hourly rate, since that was not definitely decideduntil afterHowley was hired as the new maintenancesupervisor on August 4.Overly denied telling Frye and McMunn on July 25 thatthey would have to drop out of the Union before he wouldconsider them for employment, but said that Frye had toldhim he would not come to work for Greengate if it did notrecognize the Union, and that he wanted someone torepresent him. Overly recalled that he had indicated toFrye that he did not feel that a third party (obviouslyreferring to a labor organization between an employer andhis employees) was that necessary. Overly also denied thathe had set any time limit for the Hattis employees to decidewhether to drop out of the Union.Recognition of the Union was a constant topic ofconversation between Overly and the engineers, particular-lyFrye, as he met them informally in the mall. Overlydenied, however, that he had ever told them that it wouldbe futile to try to be employed by Greengate if theyretained their union membership, nor had there ever beenany decision by Greengate officials that no prospectiveemployee with a union affiliation would be hired. He alsodenied trying to get the Hattis employees to withdraw fromthe Union by offering them better benefits than they weregetting from Hattis. He did tell them many times that hewould not recognize the Union for purposes of bargainingprior to their employment, if they were employed.Hadrovick, who was assigned to the mall from July 17 toAugust 30 as a technical advisor on the takeover, screenedapplicantswho had responded to the help wantedadvertisement of July 23. He testified that he was nevertold that he could not consider the three Hattis employeesstood these to be different ways of expressing a single concept-abargaining relationship between Local 95 and whoever employed them Iam also satisfied that the company representativessaw itthe same way too 44DECISIONSOF NATIONALLABOR RELATIONS BOARDas prospects, but that only Frye was considered as apossibility for employment, except that his application wasnot received while decisions were being made as to hiring.He denied telling any Hattis employee that he would haveto drop his union membership in order to be considered foremployment.Eventually, Frye,Kazousky, and McMunn submittedwritten applications for employment on official Greengateforms, but the date on which they were turned in is indispute.Kazousky testified that he handed them to asecretary in the mall office no later than August 11, whilethe testimony for Respondent is that they were turned inno earlier than August 15, when, Respondent claims, it hadalready selected its new crew. Whenever it was that theapplications were submitted, no representation was madethen that the applicants were or were not willing to dropthe Union.Frye testified that the day after the applications wereturned in he was called in by Howley who asked him if hehad reconsidered and was going to work for Rouse. Fryesaid he told Howley that he could not see going to workunder their conditions. Howley said he was sorry, that ifthe crew had stayed around, it would have made the job aloteasier.The following Saturday, Frye said he wasapproached by Hadrovick who asked him what he wouldchange if he were a supervisor. Frye said he told him hewould leave the operation much as it was, and Hadrovickthen asked if he would reconsider going to work for Rouse.Frye said he would not, and Hadrovick responded bytellinghim that he thought he was being foolish, thatRouse had more to offer than the Union.On August 17, the last day at the mall for the Hattiscrew, Frye said he asked Hadrovick if they had hired a fullcrew yet, and that Hadrovick said that to his knowledgethey had not. Later that afternoon, Overly came over to thecentral plant, and the men asked him if they had jobs, thatthey were ready to go to work. According to Frye, Overlysaid he was sorry, that things had come down to the wire,and that he had hired his last man that afternoon .5Kazousky also testified that after submitting the applica-tions,Hadrovick had asked him if he would reconsiderworking for Rouse, and that he had told Hadrovick that hecould not see getting out of the Union for that. Hadrovickthen said, according to Kazousky, that he was making amistake, that Rouse had more to offer than they weregetting through the Union.Howley said that he had asked the Hattis engineers onAugust 11 why they had not submitted applications, andthat they had told him they would not until their unionrepresentative advised them to do so. None of them, hesaid, seemed to be particularly concerned that they mightbe losing their jobs. Frye indicated to him that he was stilldealing with Hattis about another job with that organiza-tion.C.Replacing the Hattis CrewHowley applied for the job of maintenance superintend-ent in response to the newspaper advertisement of July 23,5Kazousky's testimony as to the events of August 17 is substantially thesame as Frye's6 The four members of the Hattis crew. it should he noted, had spentandwas hired as of August 4, to be the eventualreplacement for Trout. He immediately began to go overthe 25-30 applications which hadcome in,and he also gotin touch with people whom he knew by reputation but whohad not responded to the advertisement. He eventuallyinterviewed Paone, who had written a letter of application,about August 15, and hired him to report on the 17th.Howley also had three others under active considerationbefore August 15, but by that date only one, Greenaway,was still in the running. He was offered an engineer's job,came to the mall on the 17th, but then decided not to go towork. Thus, as of the takeover date, only Howley andPaone were actually working. On that date, August 17,Paone recommended Fowler, who had not answered theadvertisement, and Howley interviewed him on Saturday,the 19th. He was hired, and began work the followingMonday.A week or so later, Patton, an employee of a contractorwho was doing some work for a mall tenant, applied toHowley for an engineer's job. He was hired but did notbeginworking for Greengate until September 11. OnOctober 16, Howley left and was replaced by Paone as aworking supervisor.Howley testified that Hadrovick felt that a workingsupervisor and two engineers would besufficientto run theentire operation, but that he thought that more mainte-nance jobs could be obtained from the malltenants,thereby making an additionalengineernecessary. That waswhy, he said, Patton was hired as the fourth man of thecrew .6Respondent denies that it was prepared to hire the threenonsupervisory Hattisengineersonly if they would agreeto work without union representation. It claims that it wasready to consider them on the basis of their qualifications,but that only Frye would have been satisfactory to it.Furthermore, in reaching its decision not to hire any ofthem it took into account their seeming indifference andvacillation about submitting applications for employment,and their coolness and grudging attitude toward HadrovickandHowley as they acquainted themselves with theequipment in the central plant and with the maintenanceprocedures of the Hattis crew.Frye had been employed by Hattis at the mall for thepast 7 years, even since it opened; Kazousky since March1969;andMcMunn, according to his application foremployment, sometime in 1971. McMunn was the leastexperienced of the three, and was earning less than theother two, although he was scheduled to be raised to theirrate in a few months, under the Hattis contract with Local95.Kazousky had had a coronary attack during hisemployment and had been away from work for a fewweeks. After his return, he was assigned to light work for awhile, but had then been cleared by his doctor to performthe full range of activities he had been doing before hisattack.Themall had never raised any objection toKazousky's employment or performance either before orafter his coronary. So far as the record shows, Greengateabout 20 percent oftheir total man hours working for tenantswho had theirown maintenance agreements with HattisAfter August 17.Hattis retainedFrye to serviceits accounts at the mall. GREENGATE MALL, INC.45 _had never had any serious complaints against any of thethreeengineersat any time.7D.The Section 8(a)(3) AllegationsFrom June to August, as information gradually becameavailable that the Hattis agreement was to be terminatedand that the hiring restriction might be lifted, the Hattiscrew and Whalen, the business agent of Local 95, kept intouch with each other over their employment prospects atthemall. I am satisfied from their testimony that Frye.Kazousky and McMunn wanted to continue working atthemall, under the existing conditions established by theHattis agreement with Local 95, and with continuedrepresentation by Local 95. Their reluctance to file formalapplications for employment with Greengate was not dueto any hesitance on their part to accept employment thereif offered, but to their belief, fostered by Whalen, that theywere entitled to retain their jobs after the takeover withoutfurther action on their part.The critical issue then is why Respondent refused to hirethem as its employees. I am convinced that Overlyconsidered all of them to be competent. Since he had nodirectauthorityover them as Hattis employees, hisjudgment as to their individual or collective work wasbased presumably on how smoothly the operation of thecentral plant was conducted, and as to that, there were nogrounds for complaint. He may have thought Frye to hethe best of the three, but there is no evidence that he,Hadrovick, or Howley thought Kazousky or McMunn tobe unqualified in any respect. Kazousky carried his fullload after being released by his doctor, and McMunn alsoassumed the same responsibilities as the others.WhenRouse gave notice of its intent to terminate the Hattisagreement inMay, it gave as its only reason theexpectation that it could do the same excellent work thatHattis had done for it, while retaining the profit that Hattiswas making on its contract. At no time before August 17,did any Rouse official take exception to the work of anyHattis employees. As a matter of fact, its interest in gettingHattis to waive the hiring restriction indicates its satisfac-tion with the Hattis crew's work.Nor does Respondent's contention that it considered theengineers uncooperative toward Hadrovick and Howley inJuly and August seem any better founded. They were, afterall,stillworking for Hattis and its supervisor, Trout. Ifthere were problems or questions concerning the operationof the central plant which Hadrovick wanted explained, itwas Trout who was authorized to supply the information.There were undoubtedly undercurrents of tension, sincethe engineers were concerned about their future employ-ment, while Hadrovick and Howley, both new at their jobs,were equally concerned that the takeover he accomplishedsmoothly. That there may have been some occasions whenpersonalities clashed under these circumstances is to be7Greengate had the right under the maintenance agreement with Ilattisto have Hattis discharge any of the engineers whom Greengate consideredunsuitableto it,and had exercised that right on one occasion in the past 7years.8ChemrockCorporation,151NLRB 1074, 1078 "We think that where,as here, the only substantial change wrought by the sale of a businessenterprise is the transfer of ownership, the individuals employed by theexpected, but I am satisfied that they were minor andrelatively unimportant, and played no real part in themall's decision not to hire them.There remains the question whether the late filing of theapplications was a factor in the decision not to hire theengineers. I do not believe that it was, and I therefore finditunnecessary to decide whether Kazousky submitted thethree applications between August 7 and 11, as he testified,or on August 15 or 16, as the testimony for Respondentindicates.First of all, Frye, Kazousky, and McMunn were not inthe same category of applicants as the strangers whoapplied in response to the newspaper advertisement of July23.8They had worked at the mall for years, were well-regarded by Rouse officials, while their qualifications wereestablished by their actual performance on the job, ratherthan by a paper record. Secondly, the submission of anapplication on the form used by the Respondent, seems tohave been largely a formality, the final, rather than apreliminary step, in the hiring process. Thus, Paone,Fowler. and Patton. the three nonsupervisory engineershired by Greengate, were hired on the basis of personalinterviews and the recommendations of people in theorganization who already knew them, rather than on thebasis of the application form alone. And finally, it was nosecret to Overly, Hadrovick, or Howley that the Hattisengineers wanted to be retained. In a number of conversa-tions between them, as well as in the conversation betweentheUnion's attorney and Randol on July 19, it wasapparent that the Hattis employees regarded themselves asapplicants, and were so regarded by management, since thetalkwas always in terms of the conditions under whichthey could be hired. Moreover, even on August 17, afterthe formal applications had been submitted, there were stillvacancies to be filled, since Fowler was not eveninterviewed until the 19th, and Patton had not even comeon the scene.Thus, since Respondent's stated reasons for not hiringFrye, Kazousky, and McMunn appear to me to be untrue,Iconclude that it preferred new and untried employees inpreference to the Hattis employees for a reason peculiar tothe latter. The reason, I find, was their explicit insistenceon their representation by Local 95.The Rouse Company was opposed to the unionization ofits shopping center employees, as evidenced by GeneralCounsel's Exhibit 16, a job description for assistant mallmanagers. Paragraph 10(c) of which reads as follows:"None of our personnel belong to unions, and we feel thatit is in the best interest of the company both financiallyand from a management point of view to avoid unioniza-tion in our operating properties."Icredit the testimony of Frye and Kazousky that evenbefore July 20 (when Randol was finally advised thatHattis would waive the hiring restriction) Overly had toldthem he would like to hire them but that it was companyseller of the enterprisemustbe regarded as 'employees' of the purchaser asthat term is used in the Act. Such individuals possess a substantial interestin the continuation of their existing employee status, and by virtue of thisinterestbear a much closer economic relationship to the employingenterprise than,for example, the mere applicant for employment in thePhelps Dodgecase." 46DECISIONSOF NATIONALLABOR RELATIONS BOARDpolicy not to accept the Union, and that it was like acancer which would spread through the entire Rouseorganization if the engineers were allowed to go union. Ialso credit Trout who testified that Overly had asked himhow he felt about staying on as a working supervisor, andthen told him there would definitely be no unionagreement when Trout said he could see no problem if theunion contract permitted it.Ialso credit the testimony of Frye and McMunn thatOverly called them to his office on July 25 (when Overlyknew that the hiring restriction had been dropped) andtold them there was only one drawback to their employ-ment-that they would have to get out of the Union.Although Overly denied telling them that they would haveto drop out of the Union before he would consider themfor employment, he nevertheless admitted that Frye hadtold him he would not work for Greengate if it did notrecognize the Union, and that he had then told Frye thathe did not feel a third party was necessary. In effect,Overly was telling them that they would not he hired ifthey insisted on being represented by the Union.Despite the denials of Overly, Hadrovick, and Howleythat they had told the Hattis employees that they wouldhave to drop their union membership if they wanted to beemployed by the mall after August 17, I am satisfied fromthe credited testimony of Trout, Frye, Kazousky, andMcMunn that they understood, and were meant tounderstand, that their future employment depended ontheir disavowal of further representation by Local 95. Ifind that Respondent refused to hire Frye, Kazousky, andMcMunn because they would not forego their right toremain members of, and he represented by, a labororganization. This constitutes a violation of Section 8(a)(3)and (1)9E.The Section 8(a)(5) and (1) Allegation'sRespondent contends that it is not a successor to Hattisand is not therefore obligated to bargain with therepresentative of the Hattis engineers. It argues that thesituation here, the termination of a service contract by anowner of realestate isdistinguishable from thosecases inwhich successorship is usually found, where one subcon-tractor replaces another, or one employer purchases theassets orstock of another. It is argued that there is nocontinuity between land owner and contractor, since theformer is not generally in the business of supplying thesameservicesas itscontractor, and thus has different laborneedsand management objectives.It isalso argued thatthere is here not the requisite continuity of the employingindustry in that the work performed by Greengate is notthe same as that done by Hattis, since Hattis continues todo work for tenants of the mall under direct serviceagreements.Finally,Respondent urges that it is not asuccessorbecause it has hired none of the Hattis9N L R B v Burns International Security Service,Inc, 406 U S 272(1962) at In. 5.Barrington Plaza and Tragnieu, Inc.,185 NLRB 962, enfd inrelevantpart,N L R B v Tragniew,Inc, 470 F 2d 669 (C.A 9. 1972),TnStateMaintenance Corporation,167 NLRB 933, enfd. on the ground thatthere was substantial evidence for the Board to find that Respondent hadrefused to employ the predecessor's employees because of their unionmembership, 408 F 2d 171 (C.A D.C 1968).K B & J Young's Supermar-employees, was not under an obligation to do so, andwould have violated Section 8(a)(2) if it had granted orpromised recognition to Local 95 while it was in theprocess of hiring new employees.In determining whether there is a substantial continuityof the business operations or, as it is often referred to, thesame "employing industry," the Board takes into account anumber of factors, not all of which need be present for afinding of successorship. Among these relevant considera-tions is whether the new employer isusingthe same plantequipment, or employing substantially the same workingforce and supervisors, whether the same jobs exist undersimilar working conditions, and whether he is offering thesameservices.Ifind that most of these factors are present here. Thecentral plant with its chilling and heating equipment, theelevators, escalators, and electrical equipment which Hattisoperated and maintained for Greengate are owned byGreengate, and are now operated and maintained by it.There has been no transfer of physical assets, stock intrade, or intangibles. The physical plant remains where itwas, and the same operations are being performed there byemployees doing exactly the same work as was done byHattisand its employees. In fact, the continuity ofoperations is even more apparent when, as here, the ownerof the physical plant takes over the operation of its ownplant and equipment than when one subcontractor isreplaced by another with whom it had no contractualprivity.10 The situation here is not at all analogous to thatsuggested by Respondent, that the successorship doctrinedoes not encompass the case where a land owner who hascontracted out the building of a structure on his property isnot obligated to hire the contractor's construction workers.The situation here, rather, is one in which the subcontrac-tor,Hattis, was engaged in performing a maintenance andoperating function which is just as necessary to Green-gate'sbusiness of operating a shopping center as thejanitorialand security work which have always beenperformed by its own employees.The fact that Hattis may still be doing some work at theshopping center for individualmall tenantsdoes not impairthe substantial continuity between the work formerly doneby Hattis and now done by Greengate. The three or fourGreengate employees who now work at the central plantare doing what the Hattis employees did, and if Greengateis successful in contracting for additional work from itstenants, as it hopes to do, it will use its own employees, asHattis did. The nature of the maintenance work forGreengate and itstenants remainsunchanged whether ornot there has been some contraction or expansion there.Finally, Respondent cannot rely on the fact that it hirednoneof the Hattis employees as establishing that it is notthe successor to Hattis, since it refused to hire them for adiscriminatory reason. If it had fulfilled its obligationunder the Act, and had hired the Hattis engineers withoutkets, Inc, 157 NLRB 271, enfd 377 F 2d 463 (CA. 9. 1967);New EnglandTank Industries, Inc,133 NLRB 175, enfd. 302 F2d 273 (CA 1, 1962):Piasecki Aircraft Corporation,123 NLRB348. enfd280 F.2d 575 (C.A 3,1960), andPhelps Dodge Corp v. N L R B,313 U.S 177.10Interstate65 Corp d/b/a ContinentalInn,186NLRB248, enfd. inrelevant part 453 F 2d 269 (C.A 6, 1971), cfEmeraldMaintenance.Inc,188NLRB 867, andColumbus Janitor Service,191 NLRB 902 GREENGATE MALL, INC.47regard to their desire to remain represented by Local 95,therewould have been no occasion to question itsconcomitant obligation to bargain with that labor organi-zation."'Although the answer to the complaint denied theappropriateness of the unit alleged therein, no evidence orargument to the contrary was presented. 1 therefore findthe following unit to be appropriate: All maintenanceoperating engineers of Respondent at its shopping center atthe Greengate Mall, Route 30, Greensburg, Pennsylvania,excluding all other employees and guards, professionalemployees, and supervisors as defined in the Act. This is ineffect the same unit as was certified by the Board in 1965when Hattis was the employer.I therefore conclude and find that by failing and refusingon and after August 18, 1972, to recognize and bargaincollectively with Local 95 as the certified representative ofthe employees in the appropriate unit, Respondent hasviolated Section 8(a)(5) and (1) of the Act.The complaint also alleges that Overly, Hadrovick, andHowley violated Section 8(a)(1) by (a) emphasizing to theHattis employees the futility of their remaining affiliatedwith the Union; (b) by conditioning their employment ontheir withdrawal of membership in the Union; and (c) bypromising them economic benefits to induce them towithdraw from the Union.The evidence amply supports the first two allegations.On various occasions, all three Greengate supervisors 12made it clear to Frye, Kazousky, and McMunn that anessentialcondition for their employment was to disavowtheUnion as their representative. The evidence for thefinal8(a)(1) allegation, the promise of benefits, is thestatements of the Greengate supervisors to the engineersthat the benefits which Greengate was offering would hebetter than those they were getting under the Hattiscontract with Local 95. They did not tell them then whattheir hourly rates would be, since that had apparently notyet been set.Although it has been determined since the SupremeCourt's decision inBurns,406U.S. 272 (1972), that asuccessorneednothonor or adopt the bargainingagreement of its predecessor, the Board has thereafter heldthat there are circumstances under which the successormay be obligated to bargain with the representative of thepredecessor's employees whom it has hired, before it fixestheir initial wages and terms of einployment.13 In the caseswhere the Board has so held, the successor did in fact hireall or most of the predecessor's employees, and the Boardtherefore relied on the following language in theBurnsdecision for its finding that the successor must consult withtheUnion before it fixes the terms it proposes to setinitially.14In the instant case, it is true, Greengate did not "plan toretain"any of the Hattis employees, but only for11Barrington Plaza, supra,andK B & J. Young's Supermarkets, Inc,supra12 1 find that Iladrov ck, an assistant mall manager for Rouse at othershopping centers was in fact a supervisor while on his 2-month tour of dutyatGreengateHe interviewed applicants for employment and his recom-mendations were certainly as effective as those of Howley, an admittedsupervisorl iHoward Johnson Company,198NLRB No 98 andGoodFoodsdiscriminatory reasons. If it had not acted illegally inrejecting theHattis engineers because they would notrenounce their union, it would have hired them and theUnion would have retained its majority status in theGreengate work force of maintenanceengineers. It followsfrom the rationale of the Board cases cited in footnote 13that a successor violates Section 8(a)(5) by refusing tobargain with the representative of the employees whom hewas obligated to hire, over their initial terms of employ-ment, and by making changes unilaterally in the wages andemployee benefits they had received from the predecessoremployer. I find therefore that by also offering theengineers benefits which it had not first discussed withtheirunion,Respondent violated Section8(a)(1).THE REMEDYHaving found that the Respondent has committedcertain unfair labor practices,I shall recommend that -itcease and desist therefrom and take affirmative action torestore the situation as nearly as possible to what it wouldhave been absent the unfair labor practices.Ihave found that Respondent,ifithad not beendiscriminatorilymotivated,would have preferred to hirethenonsupervisoryHattis engineers over those it didemploy. It appears,however,that for some periods of timeafterAugust17, 1972,Respondent has operated with aworking supervisor and two other engineers,while at othertimes, during parts of September and October 1972, itemployed an additional engineer.Respondent was entitledin the first instance,to determine how many engineers itwould employ,basing its decision on its business judgment,with regard to such factors as how much work it would bedoing for the mall tenants under individual contracts, andwhether the supervisor of the maintenance engineers wouldbe required to do manual work of the same nature as thosehe supervised.On the basis of the record before me, I amunable to determine whether there are presently sufficientpositions available for the three nonsupervisory engineers,and I shall therefore recommend that Respondent offer, inwriting, immediate employment to as many of them asthere are positions available,replacing its present nonsu-pervisory engineers who were hired as of August17, 1972,or thereafter.If there are less than three positions to befilled,it shall offer them to the former Hattis engineers inthe order of their seniority as it accrued with Hattis,placing those nottherebyreached on a preferential hiringlist to be called as further vacancies occur.Ishall also recommend that Respondent make wholesuch employees for any loss they may have suffered as aresult of the discrimination practiced against them, bypaying to each an amount of money equal to what hewould have earned at Greengate Mall, absent the discrimi-nation,from August18. 1972,to a date 5 days after receiptof the offer of employment or to the date 5 days afterManufacturing &ProcessingCorporation,200 NLRB No 86 CfHeckerMachine, Inc,198 NLRB No 16111"Although a successor employer is ordinarily free to set initial termson which it will hire the employees of a predecessor,there will be instancesinwhich it is perfectly clear that the new employer plans to retain all of theemployees in the unit and in which it will be appropriate to have himinitiallyconsult with the employees'bargaining representative before hefixes terms." 406 U.S 272, 294-5 48DECISIONSOF NATIONALLABOR RELATIONS BOARDreceipt of an offer to place him on a preferential hiring list(for those for whom no position is presently available), lesstheir respective net earnings during the backpay period, tobe computed in the manner set forth in F. W.WoolworthCompany,90 NLRB 289, plus interest at the rate of 6percent per annum.1alsorecommend that Respondent bargain with Local95, upon request, with respect to rates of pay, wages, hours,and other terms and conditions of employment for theappropriate unit of maintenance engineers, and make themwhole for any benefits, including health, welfare, andpension payments earned by the employees and due to theUnion, which were withheld by virtue of any unilateralchanges Respondent may have instituted in the terms andconditionsof employment, including those unilateralchanges it made immediately upon its takeover fromHattis. Such payments shall be continued until Respondentnegotiates in good faith with the Union to agreement orimpasse.15CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.International Union of Operating Engineers, Local95-95A, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All maintenance operating engineers of Respondentat its shopping center at the Greengate Mall, Route 30,Greensburg, Pennsylvania, excluding all other employeesand guards, professional employees and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.SinceAugust 18, 1972, Local 95 has been theexclusive representative of all employees in the aforesaidbargaining unit within the meaning of Section 9(a) of theAct.5.By failing and refusing, at all times since August 18,1972, to bargain collectively with Local 95 as the exclusiverepresentative of the employees in the appropriate unit,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.6.By implementing rates of pay, wages, hours, andother terms and conditions of employment withoutconsulting with Local 95, Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By failing and refusing to employ the maintenanceengineers who had been in the bargaining unit representedby Local 95, unless they would renounce their right toremain members in, and be represented by said union,Respondent has discriminated in regard to their hire ortenureof employment, and has thereby discouragedmembership in a labor organization, within the meaning ofSection 8(a)(3) of the Act.8.By the foregoing conduct, by emphasizing to themaintenance engineers the futility of remaining affiliatedwith the Union, and by promising them economic benefitsto induce them to renounce their union affiliation,Respondent has committed unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]75My recommendations in this paragraph are patterned on the ordersManufacturing & Prrxessrng Corporation. suprawhich the Board issued inHoward Johnson ( ompany, supra,andGood Foods